Exhibit 10.47
AMENDMENT NO. 1
TO THE
TIME WARNER INC.
DEFERRED COMPENSATION PLAN
(Amended and Restated as of January 1, 2005)

1.   The last sentence of Section 1.3 shall be amended to read in its entirety
as follows:       All amounts deferred under the Plan on or prior to
December 31, 2004 shall remain subject to the terms of the Plan as in effect on
October 3, 2004, except that any such amount with respect to which there has
been a material modification as determined under Section 885 (d)(2) of the
American Jobs Creation Act of 2004 and Treas. Reg. § 1.409A-6(a)(4) shall
instead be subject to the provisions of this January 1, 2005 restatement of the
Plan.   2.   This Amendment shall be effective as of January 1, 2005.

